Title: To James Madison from Thomas Bulkeley, 2 February 1802 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


2 February 1802, Lisbon. Lists six enclosures, including copies of his correspondence with Almeida de Mello and a copy of Capt. Peleg Barker’s memorial, which will inform JM of “the seizure of two of our vessels by the Governor of Pará in the Amazons & of the treatment & confinement of their Crews on suspicion of contraband trade.” Has written John Murray & Son, underwriters of brig Aurora, and William L. Vandervort, owner of schooner Four Sisters, both of New York, suggesting they make claims against Portuguese government to be transmitted to him through JM.
 

   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 2 pp.; in a clerk’s hand, signed by Bulkeley. Enclosures are copies of three letters from Bulkeley to Almeida, 23 Dec. 1801 (2 pp.; with pencil marks by Brent), undated (1 p.; with pencil marks by Brent), and 19 Jan. 1802 (1 p.), all requesting the release of Peleg Barker and five other Americans; two letters from Almeida to Bulkeley, 24 Dec. 1801 (2 pp.; in Portuguese with translation; with pencil marks by Brent), promising to investigate the case, and 20 Jan. 1802 (4 pp.; in Portuguese with translation), stating that Barker and the seamen would continue to be confined but orders would be given that they be well treated; and a memorial of 1 Feb. 1802 by Peleg Barker (6 pp.) explaining that while bound for Batavia in the Dutch East Indies via the Falkland Islands in early 1801, he learned at Rio de Janeiro that Java was held by Great Britain and headed for the West Indies instead; he was arrested when he stopped for water on the coast of Brazil south of Marajó Bay in early June, was beaten and imprisoned, and was finally shipped to Lisbon on 29 Oct. Filed with Bulkeley’s five letters of 2 Feb. 1801 is a list in Daniel Brent’s hand of six items from the letters and their enclosures. Several of them referred the unidentified recipient to sections of the documents “within pencilled marks.”


   A full transcription of this document has been added to the digital edition.
